Citation Nr: 0841754	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including degenerative disc disease, radiculopathy, 
and spinal stenosis of L4-5.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for residuals of a low 
back disorder.  In September 2007, the Board remanded this 
issue for further development and to clarify whether the 
veteran still desired a hearing and, if so, what type of 
hearing.  In March 2008, the Board again remanded this matter 
to the RO to schedule the veteran for a Travel Board hearing.  
In August 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  At the hearing 
the veteran raised an informal claim for an increased rating 
for his service-connected PTSD and also raised an informal 
claim for service connection for tinnitus.  These issues are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Although further delay of this matter is regrettable, for 
reasons explained below, the Board concludes that this matter 
must again be remanded for additional evidentiary 
development.

The veteran has contended that he sustained injuries to his 
lower back as a result of multiple helicopter accidents 
during military service.  At the August 2008 hearing, he 
testified that he injured his back during the helicopter 
accident in Vietnam in March 1968 (at which time he also had 
shrapnel injuries to his right arm).  While service treatment 
records (STRs) and service personnel records fail to document 
the claimed helicopter accidents, records do show that the 
veteran was involved in combat, sustained shrapnel injuries 
to his right arm, and was awarded a purple heart and other 
combat awards.  In the September 2007 remand, the Board found 
that the veteran's account of the March 1968 helicopter 
accident to be corroborated by the veteran's service 
personnel and medical records.  Thus, the occurrence of the 
March 1968 helicopter accident has been conceded. 

Post-service VA treatment records show that in September 
2001, the veteran reported trouble with back pain due to 
nerve compression.  

Post-service private treatment records reveal that, in July 
2002, the veteran reported having chronic low back pain for 
approximately 30 years, and claimed he was in eight 
helicopter accidents in Vietnam.  He had undergone a series 
of epidural steroid injections without relief, and had been 
on pain medications and anti-inflammatory medications, but 
his pain continued to increase in severity.  The diagnosis 
was degenerative disc disease of the lumbar spine, 
radiculopathy, and spinal stenosis, L4-5.

On VA examination in December 2007, the examiner reported 
that the c-file was reviewed and that medical records were 
reviewed, but then later in the examination report indicated 
that private medical records and VA records were not 
reviewed.  The examiner opined that the veteran's current 
spine condition was less likely as not caused by or a result 
of military service, in particular a helicopter crash in 
Vietnam.  The examiner indicated that the veteran's back 
condition had "started only 2 years ago to worsen", and 
that there was no evidence of a chronic back condition in the 
service medical records.  The examiner also noted that there 
was no evidence the crash ever occurred, but noted that the 
veteran had received a Purple Heart.  The examiner indicated 
that "[r]egardless of the crash, without evidence of chronic 
back pain, [I] cannot conclude any more than less likely than 
not that his back condition is due to military service".  

The problem with VA examiner's 2007 opinion is that it is not 
clear that the examiner reviewed all of the available records 
for the veteran.  Also, the examiner has indicated there was 
no evidence that the helicopter crash ever occurred and based 
his opinion on a finding that there has been no evidence of 
chronic back pain.  The problem with these faulty premises is 
that the Board has conceded that the veteran was involved in 
a helicopter accident in March 1968 and the veteran is 
competent to report that he has had chronic back pain since 
service.  In that regard, we recognize that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms.  See, e.g., 
Jandreau v. Nicholson, 492 F.2d 1972 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires a competent, professional, medical opinion.  
Thus, in order to attempt to reconcile the medical evidence 
of record and to determine whether the veteran may have a low 
back disability related to service, this case must be 
remanded for further evidentiary development, including 
another VA examination with opinion.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4).  

The Board also notes that in August 2008, the veteran 
testified that he had back problems since service, but that 
he first sought treatment in 1997 or 1998.  It appears that 
he initially sought treatment at a VA facility, and on remand 
an attempt to obtain any such treatment records should be 
sought.  The record reflects that in a September 2001 VA 
treatment record the veteran complained of back pain, 
however, there are no pertinent VA treatment records prior to 
that date.

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issue at 
this time.  It is hoped that the action requested herein will 
be undertaken in an expeditious manner and that the case will 
be either resolved by the AMC/VARO or returned to the Board 
as quickly as possible.

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the 
veteran, attempt to obtain complete VA 
treatment records for the veteran, 
pertaining to his low back, dating back to 
the 1990s.  All records obtained must be 
associated with the claims folder.  A 
negative reply should be requested. 

2. Schedule the veteran for a VA 
examination to determine the nature and 
probable etiology of his current low back 
disability.  The claims folder must be 
available to the examiner to review in 
conjunction with the examination.  All 
appropriate tests should be accomplished.    

a. The examiner should be advised that the 
veteran's involvement in a helicopter 
accident in March 1968 has been conceded, 
and that the veteran has reported having 
chronic back pain since service.  

b. The examiner should be asked to opine 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current low back 
disability is causally related to service, 
to specifically include the March 1968 
helicopter accident (in which the 
veteran's right arm sustained shrapnel 
injuries), or whether such a causal 
relationship is unlikely (e.g., less than 
a 50-50 degree of probability.  A complete 
rationale should be provided for any 
opinions given .

c. "As likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

d. If the examiner cannot answer any of 
the questions posed without resorting to 
unsupported speculation, the examiner 
should so state, and provide an 
explanation as to why this is so.

3. The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued on all pending 
issues, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

